Citation Nr: 0604012	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-05 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1956 and from January to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.

His appeal was previously before the Board in December 2003, 
at which time the Board remanded the case for development and 
re-adjudication.  That development has been completed, and 
the case returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The loss of teeth that occurred during both periods of 
service was not the result of combat wounds, other service 
trauma, or having been detained as a prisoner of war.

3.  The current claim for outpatient dental treatment was not 
filed within 90 days of the veteran's separation from service 
in May 1991.


CONCLUSION OF LAW

The veteran is no longer entitled to VA outpatient dental 
treatment for the teeth extracted during service.  
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 
17.161 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2004 by informing 
him of the evidence required to establish entitlement to 
service connection for the extracted teeth.  In the April 
2004 notice the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the April 2004 notice was sent following the May 
2001 decision, the veteran has had almost two years following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following issuance of the notice the 
RO received additional evidence and re-adjudicated the 
substantive merits of his claim in an April 2005 supplemental 
statement of the case.  In re-adjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record on a de novo basis, and apply the same standard of 
proof.  The Board finds, therefore, that the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because such delay did not affect the essential fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 120 (2005), motion for review en banc denied (May 27, 
2005) (an error in the adjudicative process is not 
prejudicial unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the veteran's service medical records 
pertaining to both periods of active duty and his service in 
the Air Force Reserve.  The RO has not provided him a VA 
dental examination because a current dental examination would 
not be relevant in determining the basis for the veteran's 
in-service dental treatment.  As will be shown below, the 
veteran's current entitlement to VA outpatient dental 
treatment is dependent on a finding that his teeth were 
extracted during service due to combat wounds, service 
trauma, or having been a prisoner of war.  In this case the 
resolution of the appeal is determined by the evidence 
documented in the service medical records, and a current VA 
examination cannot supply that evidence.  For this reason the 
Board finds that a dental examination is not required because 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2005).
Relevant Laws and Regulations

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred in or aggravated during 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(a) and (b) (2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2005).

The following principles apply to dental conditions noted at 
entry and treated during service: 

(1) Teeth noted as normal at entry will be service connected 
if they were filled or extracted after 180 days or more of 
active service. 

(2) Teeth noted as filled at entry will be service connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service. 

(3) Teeth noted as carious but restorable at entry will not 
be service connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected. 

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service connected if extraction was 
required after 180 days or more of active service. 

(5) Teeth noted at entry as non-restorable will not be 
service connected, regardless of treatment during service. 

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 

38 C.F.R. § 3.381(d) (2005).

Outpatient dental treatment may be authorized by the Chief of 
the Dental Service for the following relevant categories:

Class II(1)--those having a service-connected non-compensable 
dental condition or disability who were discharged after 
September 30, 1981, may be authorized any treatment 
reasonably necessary for the one-time treatment of a dental 
condition if (1) they had the requisite period of service; 
(2) application for treatment is made within 90 days of 
discharge; and (3) the certificate of discharge does not bear 
the certification showing that the veteran was provided a 
complete dental examination within 90 days of discharge; and 
(4) a VA examination is conducted within six months of 
discharge.

Class II(2)--those having a service-connected non-compensable 
dental condition or disability shown to have been in 
existence at the time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized the one-time correction of the service-connected 
dental condition if they had the required days of service and 
make application for treatment within one year of discharge.

Class II(a)--those having a service-connected non-compensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care, the term "service trauma" does not include the 
intended effects of treatment provided during service.  
VAOPGCPREC 5-97.

Class II(b)--those having a service-connected non-compensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days.

Class II(c)--those who were prisoners of war for 90 days or 
more.

38 C.F.R. § 17.161 (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Analysis

As an initial matter the Board notes that in an October 1957 
dental rating decision the RO granted service connection for 
teeth numbered 16 and 17 for the purpose of obtaining VA 
outpatient dental treatment.  At that time the VA Medical 
Center (MC) denied outpatient treatment because the 
application for treatment was not timely.

The veteran stated in a December 2000 statement that he was 
claiming service connection for dental trauma so that he 
would be eligible for outpatient dental treatment.  When 
asked to describe the dental trauma, in a statement received 
in March 2001 he reported that the injury occurred in April 
1954 when he was serving in Korea.  He also stated, however, 
that the injury occurred in February 1991, and that he was 
treated for the injury at Moody Air Force Base (where he 
served in 1991).  He described the injury as a tooth breaking 
while he was eating, which resulted in two teeth being 
pulled.

The service medical records pertaining to his initial period 
of active duty from October 1953 to October 1956 show that 
when initially examined in January 1954, teeth numbered 5, 
15, and 31 were non-restorable carious teeth, and that those 
teeth were extracted during the initial examination.  (The 
numbers of the teeth have been converted to the currently 
used numbering format for comparison and consistency).  In 
addition, teeth numbered 7, 10, 14, 19, 20, 29, and 30 were 
missing when initially examined.  At the end of the initial 
examination the veteran was, therefore, missing a total of 
ten teeth (5, 7, 10, 14, 15, 19, 20, 29, 30, and 31).

When examined on separation from service in September 1956, 
the veteran was shown to be missing a total of ten teeth, 
numbered 5, 7, 10, 14, 16 (rather than 15), 17 (rather than 
19), 20, 29, 30, and 32 (rather than 31).  Although the teeth 
annotated as missing in September 1956 were numbered 
differently than in January 1954, the total number of missing 
teeth was the same.  The records do not document any teeth 
extractions following those done in January 1954, and those 
extractions were done because the teeth were non-restorable 
and carious when initially examined within 180 days of the 
veteran entering service.  The records are silent for any 
trauma or injury to the teeth.  Because the teeth were 
documented as non-restorable when initially examined, service 
connection cannot be granted for the three teeth that were 
extracted in January 1954.  In addition, service connection 
cannot be granted for the seven teeth that were documented as 
missing when initially examined in January 1954.  See 
38 C.F.R. § 3.381(d) (2005).

The service medical records pertaining to the veteran's 
second period of active duty from January to May 1991 show 
that when initially examined in February 1991 he was shown to 
be missing teeth numbered 1, 5, 7, 10, 12, 14, 16, 17, 19, 
20, 29, 30, and 32.  The status of teeth numbered 3 and 31 
was not fully documented.  Later in February 1991 teeth 
numbered 3 and 31 were extracted due to severe caries (#3) 
and severe pedoni (#31).  The records make no reference to 
dental trauma or a broken tooth.  Because teeth numbered 3 
and 31 were extracted due to disease within 180 days of the 
veteran entering service, service connection for those teeth 
cannot be granted.  38 C.F.R. § 3.381(d) (2005).

In a December 2001 statement the veteran indicated that he 
was seeking restoration of the 90-day period for the one-time 
dental treatment.  In order to be eligible for VA outpatient 
treatment for the one-time correction of a dental disability 
based on his service prior to 1981, he had to have applied 
for such treatment within a year of discharge.  Based on his 
service after 1981, he had to have applied within 90 days of 
discharge.  38 C.F.R. § 17.161(b) (2005).  He claimed 
entitlement to outpatient dental treatment in December 2000, 
more than 30 years following his initial period of service 
and almost ten years following his second period of service.  
There is no provision for the restoration of the 90 day or 
one-year filing period.  In addition to the reasons show 
above he is not, therefore, eligible for outpatient dental 
treatment.

The veteran would be eligible for ongoing dental treatment 
for the loss of teeth if the loss was due to combat wounds, 
service trauma, or having been a prisoner of war.  Although 
he served during the Korean War and during the Persian Gulf 
War, the evidence does not show that he incurred any combat 
wounds.  In addition, he was not held as a prisoner of war.  

He claims that the loss of the teeth was due to service 
trauma, which he described as breaking a tooth while he was 
eating.  It is not clear whether a broken tooth caused by 
eating would constitute dental trauma, but the Board need not 
reach that issue.  The service medical records show that the 
teeth were extracted due to dental disease that became 
manifest within 180 days of the veteran entering service, and 
make no reference to a broken tooth.  The contemporaneous 
records are more probative than the veteran's report made 
many years after service.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The actual extraction of the teeth cannot constitute 
dental trauma.  See VAOPGCPREC 5-97.  The Board finds, 
therefore, that the preponderance of the evidence shows that 
the loss of teeth was not due to service trauma.  For these 
reasons the criteria for eligibility for outpatient dental 
treatment are not met, and the preponderance of the evidence 
is against the claim of entitlement to VA outpatient dental 
treatment.


ORDER

The claim of entitlement to VA outpatient dental treatment is 
denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


